                                         Case 4:12-cv-03970-HSG Document 231 Filed 09/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SOFTWARE RIGHTS ARCHIVE, LLC,
                                   7                                                     Case No. 12-cv-03970-HSG
                                                      Plaintiff,
                                   8
                                                v.                                       JUDGMENT
                                   9
                                        FACEBOOK, INC.,
                                  10
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered consistent with the Court’s Order Granting Facebook’s Motion

                                  14   for Judgment on the Pleadings,

                                  15          This document constitutes a judgment and a separate document for purposes of Federal

                                  16   Rule of Civil Procedure 58(a).

                                  17          Dated at Oakland, California, this 9th day of September, 2020.

                                  18

                                  19
                                                                                      Susan Y. Soong
                                  20                                                  Clerk of Court
                                  21

                                  22
                                                                                      By: ________________________
                                  23                                                      Nikki D. Riley
                                                                                          Deputy Clerk to the Honorable
                                  24                                                      HAYWOOD S. GILLIAM, JR.
                                  25

                                  26

                                  27

                                  28
